DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
Accordingly, claim 1 was amended, and claims 4, 6 and 12 were cancelled. Currently, claims 1-3, 5, 7-11 and 13 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0257123) in view of Kobayashi et al. (Kobayashi, US 5,680,185) and Fujita et al. (Fujita, US 2013/0027654).
Re claim 1: As shown in Figs. 1 and 2, Lee discloses a patterned Jight-adjusting glass, comprising
two oppositely disposed light-transmitting conductive plates 120 and 130, each of the plates comprising a substrate 122, 132 and an electrode layer 123, 133 disposed on a surface opposite to the substrate, and
an adjusting area packaged between the light-transmitting conductive plates 120 and 130,
wherein the adjusting area is filled with a liquid crystal mixture 110 having negative liquid crystals 112, so that:
if a voltage is not applied between the light-transmitting conductive plates 120 and 130, the negative liquid crystals 112 are arranged in a single domain perpendicular to the light-transmitting conductive plates 120 and 130 (Fig. 1); and if the voltage is applied between the light-transmitting conductive plates 1, the negative liquid crystals are arranged in a multi-domain parallel to the light-transmitting conductive plates 1 (Fig. 2 and paragraphs 51-54).
It is noted that the liquid crystal molecules are induced in a twisted arrangement, resulting a multi-domain parallel to the light-transmitting conductive plates 1 as shown in Fig. 2.
Lee does not disclose that the liquid crystal mixture further comprises a photopolymerizable liquid crystal monomer and a photoinitiator; under the effects of ultraviolet light and the photoinitiator, the liquid crystal monomer is polymerized to form a polymer network; and the negative liquid crystals are dispersed in the polymer network, wherein the liquid crystal mixture further comprises a dichroic dye molecule dispersed in the polymer network, and at least one of the two electrode layers has a pattern.


wherein the liquid crystal mixture further comprises a dichroic dye molecule dispersed in the polymer network (col. 9, lines 32-35).
As shown in Fig. 2, Kobayashi further discloses that a counter electrode layer 22 formed on the upper substrate 36 has a pattern (parallel strips) (col. 9, lines 9-16).
It is noted that the monomer is considered as a photopolymerizable liquid crystal monomer since it is polymerized to form a polymer network and the liquid crystals are dispersed in the polymer network as shown above. In addition, the application does not specify what includes in the photopolymerizable liquid crystal monomer.
It is also noted that Kobayashi discloses the liquid crystals can be negative or positive (col. 5, lines 51-58 and col. 13, lines 2-39).
Accordingly, the liquid crystal mixture of Kobayashi is obviously applicable to the patterned light-adjusting glass of Lee in order to realize a significant increase in the efficiency of light scattering and corresponding improvements in contrast (col. 6, lines 63-67).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to modify the patterned light adjusting glass of Lee by employing a liquid crystal mixture comprising a photopolymerizable liquid crystal monomer and a photoinitiator; under the effects of ultraviolet light and the photoinitiator, the liquid crystal monomer is polymerized to form a polymer 
As shown in Figs. 6B and 6C, Kobayashi discloses a liquid crystal mixture comprising positive LC molecules 53, dichroic dye molecules 54, and polymer network referred to as polymer helicoid 51 (col. 10, lines 54-67). In Fig. 6B, when no electric field is applied between substrates 58 and 59, liquid crystal molecules 53 and dichroic dye molecules 54 are oriented in a helically twisted manner due to the effects of polymer helicoid 51. In Fig. 6C, when electric field is applied, liquid crystal molecules 53 and dichroic dye molecules 54 become oriented in direction 55 of the applied electric field. 
In the contrary, if the negative LC molecules are used, Kobayashi discloses that, upon application of an applied field, the light scattering effect is achieved with absorption of light (Fig. 6B); on the other hand, when no electric field is applied, the dichroic dye molecules and LC molecules align with polymer matrix permitting the transmission of light through the medium (Fig. 6C) (col. 13, lines 26-39).
With the modification, as shown in Figs. 1 and 2 where Lee uses negative liquid crystal 112, it is obvious that the dichroic dye 113 and the negative liquid crystal 112 are oriented under the effects of the polymer network.
Accordingly, it is obvious that the dichroic dye has different extinction coefficients for parallel polarized light (Fig. 1 of Lee and Fig. 6C of Kobayashi with negative LC) and vertical polarized light (Fig. 2 of Lee and Fig. 6B of Kobayashi with negative LC), 
wherein when the voltage is applied, the dichroic dye 113 rotates with the negative liquid crystal 112 in a direction parallel to the light-transmitting conductive plates 120 and 130, and the light-adjusting glass is transformed from a transparent state to a color non-transparent state due to a change 
Further, Lee as modified in view of Kobayashi does not explicitly disclose that a ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye is 96.38: 3:0.5:0.12.
Fujita discloses a liquid crystal composition or mixture comprising negative liquid crystals, photopolymerizable liquid crystal monomer (polymerizable compound), photoinitiator and dichroic dye so as to satisfy desirable characteristics and to obtain a liquid crystal device exhibiting an excellent performance (paragraphs 3, 16 and 82-84),
wherein a preferred ratio of the dichroic dye is in the range of approximately 0.01% by weight to approximately 10% by weight of the liquid crystal composition (paragraph 82),
wherein a preferred ratio of the photopolymerizable liquid crystal monomer is approximately 0.05% by weight or more and approximately 10% by weight or less of the liquid crystal composition (paragraph 84), and
wherein a preferred ratio of the photoinitiator is in the range of approximately 0.1% by weight to approximately 5% by weight of the photopolymerizable liquid crystal monomer (paragraph 84).
Accordingly, if a ratio of the dichroic dye is 0.12, a ratio of the photopolymerizable liquid crystal monomer is 3, and a ratio of the photoinitiator is 0.5 (or 0.1667% by weight of the photopolymerizable liquid crystal monomer, which is 3), a ratio of the negative liquid crystals is 100 - (0.12+3+0.5) = 96.38.
This satisfies the claimed ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye, which is 96.38 : 3: 0.5 : 0.12.
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further employ a liquid crystal mixture in which that a ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye is 96.38 : 3: 0.5 : 
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set up a ratio of the negative liquid crystals, the photopolymerizable liquid crystal monomer, the photoinitiator and the dichroic dye as 96.38 : 3: 0.5 : 0.12, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art in order to satisfy desirable characteristics and to obtain a liquid crystal device exhibiting an excellent performance. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It is also noted that the limitation “A patterned light-adjusting glass” in preamble has not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Re claim 2: The patterned light-adjusting glass according to claim 1, wherein Lee discloses that the electrode layer 123/133 is an ITO electrode (paragraph 35).
Re claim 5: The patterned light-adjusting glass according to claim 1, Lee discloses that opposite surfaces of the two light-transmitting conductive plates 120 and 130 are coated with vertical alignment layers 125 and 135 (paragraph 37).
Re claims 7 and 13: The patterned light-adjusting glass according to claims 6 and 12 respectively:
As shown in Fig. 1 of Lee, a size of the dichroic dye molecule 113 in a direction parallel to the light- transmitting conductive plates 120 and 130 is not equal to that in a direction perpendicular to the light-transmitting conductive plates 120 and 130.
Re claims 8-10: Claims 8-10 are product-by-process claims. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product .
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0257123) in view of Kobayashi et al. (Kobayashi, US 5,680,185) and Fujita et al. (Fujita, US 2013/0027654) as applied to claims 1 and 2 above, and further in view of Kim et al. (Kim, US 10,073,315).
Re claims 3 and 11: The patterned light-adjusting glass according to claims 1 and 2 respectively:
Lee as modified in view of Kobayashi and Fujita does not disclose that the two electrode layers both have patterns, and the patterns of the two electrode layers are different.
As shown in Fig. 1, Kim discloses that the two electrode layers 123 and 133 both have patterns, and the patterns of the two electrode layers are different (col. 3, lines 46-51).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form the two electrode layers both having patterns, and the patterns of the two electrode layers are different in order to locally drive LC molecules according to an intended application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached on Monday – Friday from 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
November 5, 2021